                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10071-RGS

                           RYAN TYLER KILBY

                                     v.

                FALL RIVER POLICE DEPARTMENT, et al.


                                  ORDER

                             February 18, 2020

STEARNS, D.J.

     On January 13, 2020, Ryan Tyler Kilby filed a pro se complaint against

the Fall River Police Department and one of its employees, Detective Ortiz.

Kilby also filed a motion for leave to proceed in forma pauperis. For the

reasons set forth below, the court will grant the motion for leave to proceed

in forma pauperis and order that this action be dismissed without prejudice.

     Upon review of the motion for leave to proceed in forma pauperis, the

court concludes that Kilby has sufficiently demonstrated that he is without

funds to pay the $400 filing fee. Accordingly, the motion is GRANTED.

     Pursuant to 28 U.S.C. § 1915(e)(2), the court has conducted a review of

the complaint. The court has the authority to dismiss a complaint brought

by a party proceeding in forma pauperis if the claims therein are malicious,
frivolous, fail to state a claim upon which relief may be granted, or seek

monetary damages against a party that is immune from such relief. See 28

U.S.C. § 1915(e)(2).

      Here, Kilby has failed to state a claim upon which relief may be granted

because he has not alleged facts from which the court may reasonably infer

that the defendants have engaged in any actionable misconduct. In his one-

paragraph factual statement, Kilby alleges that he:

      [p]ersonally witnessed a black pick up with orange letter [sic]
      reading “Massachusetts Police” outside my mother’s house. Fall
      River detectives also spoke to my mother. I do not live at my
      mother’s house. This all happened in the foreign jurisdiction of
      Rhode Island.

Compl., ECF No. 1-2, at 4. Elsewhere in the complaint, he states that these

events happened in Tiverton, Rhode Island, in December 2019 and January

2020.

        Kilby’s allegations that the defendants traveled to Rhode Island in

government vehicles and spoke to his mother do not suggest any

wrongdoing. To the extent that they were without law enforcement power

because they were acting outside their territorial jurisdiction, they were

permitted, as would be any citizen, to drive in Rhode Island and make

inquiries at a private residence. See, e.g., Jones v. Prince, C.A. No. 00-

02902, 2004 WL 5664071, at *6 (D.D.C. Mar. 23, 2004) (holding that


                                      2
Maryland police officers who conducted surveillance in neighboring states

did not violate the Constitution; although officers “were acting with no power

beyond public citizens,” their surveillance was not undertaken in an

“unlawful manner”). Further, even if the defendants had purported to act

under police power and engaged in unconstitutional conduct, such as

searching the home of Kilby’s mother without her consent, his mother would

be the aggrieved party.1 Kilby would not have standing to bring a claim for a

violation of his mother’s constitutional rights, even if the violation had a

collateral effect on him.

                                  ORDER

      In accordance with the foregoing, the court hereby orders:

      1.    The motion for leave to proceed in forma pauperis is GRANTED.

      2.    This action is DISMISSED without prejudice for failure to state a

claim upon which relief may be granted.

                              SO ORDERED.

                                      /s/ Richard G. Stearns
                                      _ _____                  ___
                                      UNITED STATES DISTRICT JUDGE




1The court presents this scenario purely as a hypothetical. There is nothing
in Kilby’s complaint suggesting that, even if the defendants had been within
their territorial jurisdiction, their alleged actions would have been violative
of the Constitution.
                                      3
